In a paternity proceeding, the appeal is from an order of the Family Court, Queens County, dated April 23, 1979, which, after a hearing, adjudged appellant to be the father of the child in question and directed him to pay support. Order affirmed, without costs or disbursements. The Family Court failed to set forth the essential findings upon which its order was based as required by section 165 of the Family Court Act and CPLR 4213. (See Matter of Hawthorne v Edward S., 31 AD2d 426; Matter of Harris v Doley, 22 AD2d 769.) However, since the record here is complete, this court will make the required findings of fact in the interests of saving judicial time and further litigation. We find that petitioner clearly established that the mother solely dated and engaged in sexual relations with the appellant at the time of conception. Thus, it was demonstrated by clear and convincing evidence that appellant is the father of the child. Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.